Luke, J.
1. Where property covered by a policy of fire insurance is destroyed by fire, and the insured and an agent of the company agree upon a stated sum as the amount of the loss, and accordingly prepare a proof of loss for submission to the company, the agent’s assent to such agreed sum of loss being conditioned upon approval by the company, and the insured’s assent thereto being conditioned upon the company’s prompt acceptance and payment of such sum, if the company refuses to ratify such agreement of its agent and settle the claim by the payment of such agreed sum, the insured is not estopped from making an additional proof of loss in which he claims a greater amount as damages, nor is he . estopped from subsequently suing the company and recovering a sum greater than that upon which he and the company’s agent so conditionally agreed.
*3Decided March 6, 1924.
Rehearing denied April 16, 1924.
Smith, Hammond & Smith, J. Hines Wood, for plaintiff in error. M. L. Gross, M. W. J or dan, contra.
(a) This ease differs in its facts from Travelers’ Ins. Co. v. Thornton, 119 Ga. 455 (6) (46 S. E. 678).
2. Stipulations and conditions in a policy of Are insurance that it shall be void, unless such and such things are true, are waived, where the company’s ag-ent by whom the policy was delivered to the insured knew at and before the time of making the delivery all the facts to which the stipulations and conditions related, and where the company made no •effort to void the policy until after notice of a loss thereunder. Mechanics & Traders Ins. Co. v. Mutual Real Estate & Building Asso., 98 Ga. 262 (1) (25 S. E. 457).
3. The special grounds of the motion for new trial not covered by the foregoing rulings are without substantial merit. The conflicting evidence presented questions for determination by the jury alone, and authorized the verdict returned by them, which, having the approval of the trial judge, will not be disturbed by this court.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.